Citation Nr: 0333346	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
hip injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 2002 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's service medical records document a history 
of a right hip injury when he was blown off of an armored 
personnel carrier in Vietnam.

3.  A VA physician has opined that the veteran's current 
arthritis of the right hip was as likely as not due to his 
in-service right hip injury.


CONCLUSION OF LAW

A right hip disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim for service connection for a right hip 
disability.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  In view of the Board's decision allowing 
service connection for the veteran's right hip disability, 
the Board's failure to ensure complete compliance with the 
mandates of the VCAA would not be prejudicial to the veteran.


Evidentiary Background:  Service medical records dated in 
August 1969 show that the veteran was blown off of an armored 
personnel carrier in Vietnam.  He complained of pain in his 
right buttock and hip at that time.  Physical examination 
revealed full range of motion with a contused right buttock.  
X-rays revealed no fracture.  Impression was multiple 
contusions of right hip.  He was placed on overnight rest.  
Rear duty was recommended.  The report of the veteran's 
January 1970 separation examination is negative for any 
complaint, treatment, or diagnosis of a right hip condition.

Information received from the National Personnel Records 
Center (NPRC) shows that the veteran was subsequently awarded 
the Purple Heart and the Combat Infantryman Badge (CIB).

An April 2001 VA orthopedic clinical note indicates that the 
veteran developed right hip pain with a limp over the last 
year with no specific injury.  Over the last few weeks his 
condition had worsened.  Previous x-rays taken in July 2000 
showed degenerative joint disease of the right hip.

The veteran received a private physical examination in June 
2001.  The report of this examination indicates that he had a 
history of "degenerative disc disease of the right hip."  
This caused him to walk with a limp with some degree of pain.  
The veteran reported that he had been told in the past that 
he might need a total hip replacement.  Physical examination 
revealed painful motion of the right hip.  

In October 2001, the veteran submitted a claim for service 
connection for a hip injury during his service in Vietnam.  

Post service orthopedic treatment records dated from November 
2001 to January 2002 indicate that the veteran had a history 
of pain in his right hip dating back to service in Vietnam in 
1968.  Specifically, the veteran reported that he had been 
blown out of a personnel carrier when it struck a land mine.  
He reported intermittent pain involving his hip.  X-ray 
examination of his right hip showed severe osteoarthritis; a 
femoral head deformity and collapse; subondral cyst 
formation; and minimal osteophyte response.  X-ray 
examination of the left hip was essentially normal.  

The veteran was afforded a VA compensation and pension 
examination in August 2002.  The examination report indicates 
that the examiner had access to and reviewed the veteran's 
claims folder prior to the examination.  The veteran reported 
pain in his low back and right hip over the years since his 
discharge from active duty.  He reported that when he was a 
younger man, he did not pay a lot of attention to his pain.  
However, his pain, primarily in the right hip region, 
continued to worsen over the years.  His right hip pain was 
constantly present.  He had pain with activity as well as 
pain at rest with difficulty reported during any type of 
activity.  Severe degenerative joint disease of the right hip 
was diagnosed.  In response to the RO's request for an 
opinion as to whether the veteran's current right hip 
disorder is related to the right hip contusion in service, 
the examiner provided the following opinion:

Based upon all of the above, as noted, I 
think that his claim represents a 
possibility but also somewhat speculative 
in nature and therefore it does arise to 
the claim of reasonable medical certainty 
or even as likely as not.

Legal Criteria:  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, 
presumptive service connection may awarded for arthritis that 
is not shown in service if the disability becomes manifest to 
a degree within one year following separation form active 
duty. 38 C.F.R. §§ 3.307, 3.309.  The Board concludes that 
medical evidence is needed to lend plausible support for the 
issue presented by this case because it involves a question 
of medical fact requiring medical knowledge or training for 
its resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The claims file contains official documentation, which 
verifies the veteran's status as a combat veteran.  Thus, for 
injuries which were alleged to have been incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (1996).  Specifically, VA regulations provide 
that in the case of any veteran who has engaged in combat 
with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation. 38 U.S.C.A. § 1154(b) (Supp. 
2002); 38 C.F.R. § 3.304(d) (2003); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, 
notwithstanding the Collette decision, a veteran still has to 
provide the required nexus between the in-service occurrence 
of an event and a current disability.  See Libertine v. 
Brown, 9 Vet. App. 521 (1996).  That holding has consistently 
been upheld.  See Wade v. West, 11 Vet. App. 302 (1998).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.


Analysis:  While the veteran was serving in Vietnam in August 
1969, he was blown out of a personnel carrier when it struck 
a land mine.  His injuries included multiple contusion of the 
right hip and he complained of pain in his right buttock and 
hip at that time.  The veteran has reported that he has had 
pain in his right hip since this injury.  While the reports 
of medical history completed by the veteran when he was 
released from service in 1970 and again when he was examined 
for the Army National Guard in 1982 do not reflect that he 
reported a history of right hip pain, the medical history 
forms did not have a place to either note or deny hip 
problems.  A physician who examined the veteran for 
disability evaluation purposes for VA in August 2002 offered 
an opinion that it was a reasonable medical certainity, or as 
likely as not, that the veteran's current right hip disorder 
is related to his in-service injury.

Despite the absence of any documentation of pertinent 
complaints or findings during the period from 1969 until 
2001, in the opinion of the Board the veteran's report of 
continuing right hip pain following the 1969 injury coupled 
with the VA physician's opinion places the positive evidence 
in approximate balance with the negative evidence.  Under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the veteran prevails.  Accordingly, the Board concludes that 
service connection for a right hip condition is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a right hip injury is 
granted.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



